                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                         )    Case No.
                                            )
               Plaintiff,                   )    Judge
                                            )
         vs.                                )
                                            )
Climbing Innovations, LLC                   )
                                            )
    and                                     )
                                            )
Richard Mumford                             )
                                            )
               Defendants.                  )

                              MOTION TO FILE UNDER SEAL

         Weaver Leather, LLC (“Weaver Leather”) moves for an order sealing its unredacted

Complaint and Motion for Preliminary Injunction against Climbing Innovations, LLC and

Richard Mumford (collectively, “Mumford”) pursuant to Local Rule 5.2 and Federal Rule

of Civil Procedure 26(c) and in support thereof states as follows:

         Weaver Leather and Mumford entered into a Settlement Agreement and Release

executed March, ,            (“Agreement”). The Agreement forms part of Weaver Leather’s

basis for its claims against Mumford, including breach of contract.

         The Agreement provides that the “Agreement and its contents…shall remain

confidential and shall not be disclosed to any third party whatsoever, except the parties'

counsel, accountants, financial advisors, and tax professionals retained by them, any

federal, state, or local Government Authority, and the parties' management, officers, and

board of directors, Affiliates, Successors and except as required by law or order of court.”

This confidentiality provision establishes good cause for granting this motion.




{8312198: }
         To comply with its obligations under the Agreement, Weaver Leather seeks to file

its unredacted Complaint and Motion for Preliminary Injunction under seal.

Concurrently with this motion, Weaver Leather is filing a redacted Complaint and Motion

for Preliminary Injunction.

         Weaver Leather requests that this Court enter an Order designating that the

unredacted Complaint and Motion for Preliminary Injunction be filed under seal

pursuant to Federal Rule of Civil Procedure 26(c), where the manner of sealing is

specified by Local Rule 5.2, and ordering that the unredacted Complaint and Motion for

Preliminary Injunction be kept under seal by the clerk of the court, together with any

other further relief this court deems just and proper.


Dated: August      ,                        s/ David B. Cupar
                                          David B. Cupar
                                          Matthew J. Cavanagh
                                          MCDONALD HOPKINS LLC
                                               Superior Avenue, East, Ste.
                                          Cleveland, Ohio
                                          t    .   .      │f    .   .
                                          dcupar@mcdonaldhopkins.com
                                          mcavanagh@mcdonaldhopkins.com

                                          Counsel for Weaver Leather, LLC




{8312198: }
                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                        )    Case No.
                                           )
               Plaintiff,                  )    Judge
                                           )
         vs.                               )
                                           )
Climbing Innovations, LLC                  )
                                           )
    and                                    )
                                           )
Richard Mumford                            )
                                           )
               Defendants.                 )

                  Order Granting Plaintiff’s Motion To File Under Seal

         This matter came matter came before the Court on Plaintiff’s motion to file its

unredacted Complaint and Motion for Preliminary Injunction under seal. For the reasons

stated in Plaintiff’s Motion, and the Court being sufficiently advised, the Court finds the

Motion well-taken. The Clerk of the Court will accept the unredacted Complaint and

Motion for Preliminary Injunction for filing under seal, and will restrict the unredacted

Complaint and Motion for Preliminary Injunction on the Court’s docket consistent with

the requirements of Local Rule 5.2.


                                          SO ORDERED,




                                          United States District Judge




{8312198: }
